Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-28 are allowed.
Claims 29-48 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin G. Mierzwa (Reg. No. 38,049) on 8/15/2022.
The application has been amended as follow: 
Claim 1 is amended as follow:
Claim 1, lines 11, the limitation “…at such future time,…” is amended to “…at a future time,…”.
Claims 29-48 are cancelled.	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, selecting a real-time communication of the content using the wide-area network for consumption by a user or a pre-positioning communication of the content using the wide-area network for future communication of the content using a local-area network for consumption by a user at a future time, to form a selected communication based on the excess network capacity and at least one of a likelihood of consumption, the likelihood of consumption relative to a cost of storage, a cost of compute, and comparison of a cost of serving the content in real-time and a cost of serving the content using pre-positioning; selecting a selected content storage location for the content based on the storage availability data and compute data from the acknowledgment signals; communicating the content from the content distribution system to the selected content storage location using the excess capacity; and storing the content at the selected content storage location, in light of other features described in independent claims 1, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
August 15, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447